DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 April 2022 has been entered.
  
Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered.
	Applicant argues that Davis “does not include any single ‘first input’ or ‘second input’” which is capable of controlling two different components. However, the claims do not recite a “single” input. Under broadest reasonable interpretation an input can include multiple steps. Applicant needs to clarify what an input is in order for the claim language to have a narrower interpretation.
	Applicant argues that a joystick and an input are two different requirements. Examiner agrees. However, a joystick is a physical object. An input is not restricted to a structure. While the input can be a structure such as a button as disclosed by Davis in ¶ [0042] it can also be the position of the joystick or a physical act. Applicant needs to clarify in the claim language the connection/function of the input and the joystick and how they relate to each other.
	Applicant argues, with regards to claim 1, that Davis does not disclose a combined control with a single joystick. However, Davis teaches combined control as discussed below and Muona teaches a single control device to control the boom and feed as discussed below. Therefore, the references in combination teach all elements of the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-18 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2016/0281430).
With respect to claim 11: Davis discloses an apparatus for controlling a machine, comprising: 
a controller (200); and 
a joystick (220, 228, 240, 248; ¶ [0036, 0041]) having a first input for signaling the controller to control the movement of first (120) and second (140) components of the machine according to a first protocol and a second input signaling the controller to control the movement of first and second components of the machine according to a second protocol (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 12: Davis further discloses the first component comprises a boom (120) and the second component comprises a feed (140) for feeding a drill (166), and wherein: 
(1) the first protocol causes the boom and feed to move in a corresponding direction (¶ [0047, 0049-52, 0057-60, 0063]); and 
(2) the second protocol causes the boom and feed to move in an opposite direction (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 13: Davis further discloses the first input comprises a first button (238, 258; Figs. 4-5; ¶ [0037, 0042]) on the joystick and the second input comprises a second button (238, 258; Figs. 4-5; ¶ [0037, 0042]) on the joystick, the first button for generating a first output signal to the controller for activating the first protocol (¶ [0047, 0049-52, 0057-60, 0063]) and the second button for generating a second output signal to the controller for activating the second protocol (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 14: Davis further discloses one of the first or second inputs comprises a trigger (238, 258; ¶ [0037, 0042]).
With respect to claim 15: Davis discloses an apparatus, comprising: 
a drilling machine (10) including a boom (120) for supporting a feed (140) for feeding a drill (166); and 
a joystick (220, 228, 240, 248; ¶ [0036, 0041]) adapted for controlling the boom and the feed to move in a corresponding direction or an opposite direction based on an actuation of a user input associated with the joystick (¶ [0047, 0049-52, 0057-60, 0063]), wherein said user input comprises a button or trigger (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 16: Davis further discloses the user input comprises a first button (238, 258; Figs. 4-5; ¶ [0037, 0042]) for controlling the boom and feed to move in the corresponding direction (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 17: Davis further discloses the user input comprises a second button (238, 258; Figs. 4-5; ¶ [0037, 0042]) for controlling the boom and food to move in the opposite direction (¶ [0047, 0049-52, 0057-60, 0063]).
With respect to claim 18: Davis further discloses the user input comprises a trigger (238, 258; ¶ [0037, 0042]).
With respect to claim 34: All aspects of the claimed invention are disclosed as discussed in the rejections of claims 13-14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 19-20, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Muona (WO 2007/026051) in view of Davis.
With respect to claim 1: Muona discloses an apparatus, comprising: 
a drilling machine (Fig. 1) including a boom (3) for supporting a feed (7) for feeding a drill (9, 9a; ¶ [0011]); and 
a single joystick (204; ¶ [0012]) adapted for controlling movement of the boom and the feed independently or together (¶ [0011-12]).
Muona does not explicitly teach the single joystick includes an input for causing a combined control of the boom and feed movement. Davis teaches it is known in the art to have an input (238, 258; Figs. 4-5; ¶ [0037, 0042]) for a combined control of the boom and feed movement (¶ [0063]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 3: Davis from the combination of Muona and Davis further teaches the input comprises a button (238, 258; Figs. 4-5; ¶ [0037, 0042]).
With respect to claim 4: Davis from the combination of Muona and Davis further teaches the input comprises a trigger (238, 258; Figs. 4-5; ¶ [0037, 0042]).
With respect to claim 5: Muona does not explicitly teach the single joystick includes a first input for combining the boom and feed movement according to a first protocol and a second input combining the boom and feed movement according to a second protocol. Davis teaches a joystick having a first input (238, 258; Figs. 4-5; ¶ [0037, 0042]) for combining the boom and feed movement according to a first protocol and a second input (238, 258; Figs. 4-5; ¶ [0037, 0042]) combining the boom and feed movement according to a second protocol (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 6: Muona does not explicitly teach a third input that, when combined with the first input or the second input, is for combining the boom and feed movement according to a third protocol. Davis teaches a joystick having a third input (238, 258; Figs. 4-5; ¶ [0037, 0042]) that, when combined with the first input or the second input, is for combining the boom and feed movement according to a third protocol (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 7: Muona does not explicitly teach the single joystick includes an input for causing the boom and feed to each independently move in the same direction at the same time. Davis teaches a joystick includes an input for causing the boom and feed to each independently move in the same direction at the same time (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 8: Muona does not explicitly teach the single joystick includes an input for causing the boom and the feed to each independently move in different directions at the same time. Davis teaches a single joystick includes an input for causing the boom and the feed to each independently move in different directions at the same time (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 9: Muona does not explicitly teach the single joystick includes an input for controlling the movement of the feed independent of the boom, and the boom independent of the feed, depending on a state of the input. Davis teaches joystick includes an input for controlling the movement of the feed independent of the boom, and the boom independent of the feed, depending on a state of the input (¶ [0047, 0049-52, 0057-60, 0063-64]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the input and combined control of Davis with the invention of Muona since doing so would result in faster movement of the drill (Davis ¶ [0064]).
With respect to claim 10: Muona from the combination of Muona and Davis further teaches a controller (200) for receiving output signals from the single joystick and controlling a boom actuator and a feed actuator (¶ [0011-12]).
With respect to claim 19: Muona further discloses a display (202) for graphically displaying a condition of the joystick of claim 1 (¶ [0012]).
With respect to claim 20: Muona further discloses drilling machine (Fig. 1) including the apparatus of claim 1 (Fig. 1).
With respect to claim 33: All aspects of the claimed invention are taught as discussed in the rejections of claims 3 and 4 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672